Citation Nr: 0001427	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a moderately severe wound to Muscle Group XII on the 
left.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The left knee disability is manifested by subjective 
complaints of severe pain, particularly with use, very 
limited motion, and giving way.  Objective examination 
reveals a nontender osteophyte at the proximal tibia that is 
attached to the bone, flexion limited to 105 or 110 degrees 
with pain beyond that point, and X-ray findings of 
significant degenerative joint disease.  There is no evidence 
of tissue loss, muscle penetration, tendon damage, 
ligamentous instability, adhesions, muscle hernia, 
inflammation, or decreased strength.  


CONCLUSION OF LAW

The criteria for awarding a disability rating greater than 20 
percent for a moderately severe wound to Muscle Group XII on 
the left have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 
4.73, Diagnostic Code 5312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

Service medical records showed that the veteran suffered a 
perforating gunshot wound to the lateral aspect of the left 
knee in June 1951.  The missile entered opposite the mid-
patella and exited just distal to the head of the fibula.  
There was no artery or nerve involvement.  X-rays of the left 
knee at that time showed no bone or joint abnormality, 
although a slight amount of fluid in the suprapatellar pouch 
was visualized.  His recovery was unremarkable.  Notes dated 
in July 1953 indicated that the veteran was having trouble 
with the left knee, which had a deformity from an old wound.  
X-rays in July 1953 showed narrowing of the knee joint space 
on the medial aspect, with some evidence of trauma to the 
tibial plateau on the lateral aspect.  The loss of cartilage 
from the medial side was suspected.  The diagnosis was early 
osteoarthritis.  The July 1953 separation examination report 
noted the presence of a well healed scar from a left knee 
wound.  Recurrent left knee pain was also recorded.  

The VAMROC initially established service connection for a 
moderately severe wound to Muscle Group XII on the left in an 
October 1953 rating decision.  At that time, a 20 percent 
disability evaluation was assigned.  

The veteran's informal claim for an increased rating was 
received on July 29, 1997.  He indicated that he experienced 
constant pain in the knee, as well as limitation of motion.  
The veteran attached to his claim a July 1997 statement from 
Ahmed Junaid Baig, M.D., that indicated that the veteran had 
degenerative joint disease in the left knee and that left 
knee flexion was limited to about 110 degrees.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  Since the knee injury, he experienced left leg 
pain at night and with increased ambulation.  Currently, he 
had pain with walking one to two blocks, negotiating stairs, 
or flexing the knee.  The pain was sharp and radiated up the 
back of the leg.  Sometimes, the leg gave way without warning 
and the veteran had to use a cane for a few days before the 
leg would spontaneously improve.  He denied any numbness or 
paresthesias.  An examination revealed a three-centimeter 
scar above the lateral superior corner of the patella and a 
one-centimeter scar below the lateral inferior corner of the 
patella.  There was a small, tender nodule over the lateral 
condyle of the tibia that appeared to be fixed to the bone.  
Left knee motion was from zero to 105 degrees with mild to 
moderate pain on flexion that limited further movement.  The 
pain was also present during strength testing, in the area 
between the two scars and about the iliotibial band.  There 
was no evidence of tissue loss, muscle penetration, tendon 
damage, adhesions, muscle hernia, inflammation, or decreased 
strength.  X-rays of the left knee revealed degenerative 
changes throughout the knee joint and the cartilage.  The 
diagnosis was gunshot wound to the left lower extremity 
without evidence of muscle injury or tissue loss.  The 
examiner commented that the pain was mostly situated around 
the soft tissues of the knee joint.  He added that the 
degenerative arthritis in the left knee joint was most likely 
the result of the gunshot wound.  He opined that the veteran 
suffered moderate disability.  

In his December 1997 notice of disagreement and March 1998 
substantive appeal, the veteran asserted that he had severe 
left knee pain and very limited knee motion.  He again 
explained that the knee sometimes gave out, requiring him to 
use a cane.  

VA orthopedics progress notes dated in May 1998 indicated 
that the veteran had progressively worsening left knee pain, 
characterized by a sensation of giving way and sharp, 
shooting pain over the lateral aspect of the knee up to the 
thigh.  Anti-inflammatory medication provided no relief.  An 
examination revealed a prominent osteophyte over the lateral 
aspect of the proximal tibia that was not tender to 
palpation.  There was no evidence of other masses, effusion, 
or ligamentous instability.  Knee motion was within 
functional limits.  X-rays of the left knee revealed 
significant degenerative joint disease localized mostly over 
the medial and patellofemoral compartments.  The physician 
commented that, with the exception of the osteophyte, 
objective findings were similar in the right knee.  He felt 
that the left knee was symptomatic possibly due to iliotibial 
band irritation.  The veteran was not interested in any 
specific orthopedic management.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The RO currently evaluates the veteran's left knee disability 
as 20 percent disabling under Diagnostic Code 5312, injury to 
Muscle Group XII.  38 C.F.R. § 4.73.  

The rating schedule sets forth other diagnostic codes for the 
evaluation of knee disabilities.  Certain diagnostic codes 
are factually inapplicable based on review of the evidence of 
record.  See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of the 
knee), Code 5258 (dislocated semilunar cartilage), Code 5259 
(removal of semilunar cartilage, symptomatic), Code 5262 
(impairment of the tibia and fibula), and Code 5263 (acquired 
genu recurvatum).  Although the veteran asserts that the left 
knee gives out, there is no evidence of subluxation or 
instability.  Therefore, application of Code 5257 is 
inappropriate.  

In addition, there is no evidence of limitation of leg 
extension such that Code 5261 would provide a proper basis 
for evaluation.  Finally, although the evidence shows some 
limitation of leg flexion, such limitation does not satisfy 
the requirements for a rating greater than 20 percent.  See 
38 C.F.R. § 4.71a, Code 5003 (disability from degenerative 
arthritis is based on limitation of motion of the affected 
joint) and Code 5260 (flexion must be limited to 45 degrees 
to warrant even a 10 percent evaluation).  Thus, despite the 
presence of degenerative changes, instability of the left 
knee has not been demonstrated, and the range of motion of 
the knee does not meet the criteria for a zero percent rating 
under the applicable diagnostic codes (5260 and 5261).  
Accordingly, separate compensable evaluations under 
codes 5003 for arthritis and 5257 for knee instability are 
not warranted because additional disability is not shown.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998).  

Therefore, the Board finds that the veteran's left knee 
disability is most appropriately rated under Code 5312.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Code 5312 specifies that Muscle Group XII functions in the 
dorsiflexion and extension of the toes and in the 
stabilization of the arch.  A 20 percent rating is assigned 
when there is moderately severe disability.  A maximum 30 
percent rating is awarded when there is severe disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

Moderately severe muscle disability results from a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or other records should 
show hospitalization for a prolonged period for treatment of 
the wound, reflect consistent complaints of cardinal signs 
and symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating the track of missile through one or 
more muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.  

Severe muscle disability occurs when there was a through-and-
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of the wound, consistent complaints of cardinal 
signs and symptoms of muscle disability worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective evidence of severe muscle disability includes 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  
Additional signs of severe muscle disability, when present, 
include: X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Initially, the Board observes that the 20 percent disability 
rating has been in effect since 1953 and is protected.  38 
C.F.R. § 3.951.    

Upon a review of the claims folder, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 20 percent.  The left knee 
disability is manifested by subjective complaints of severe 
pain, particularly with use, very limited motion, and giving 
way.  Objective examination reveals a nontender osteophyte at 
the proximal tibia that is attached to the bone, flexion 
limited to 105 or 110 degrees with pain beyond that point, 
and X-ray findings of significant degenerative joint disease.  
There is no evidence of tissue loss, muscle penetration, 
tendon damage, ligamentous instability, adhesions, muscle 
hernia, inflammation, or decreased strength.  When 
considering the evidence of overall disability, the Board 
cannot conclude that the disability picture more nearly 
approximates the criteria for a 30 percent rating under Code 
5312.  38 C.F.R. § 4.7.  

In addition, the Board finds no basis for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  That is, there 
is no evidence of record showing frequent hospitalizations 
related to the service-connected disability and no evidence 
that the disability causes marked interference with 
employment.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for a moderately severe wound to 
Muscle Group XII on the left.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.73, Code 5312.   


ORDER

A disability rating greater than 20 percent for a moderately 
severe wound to Muscle Group XII on the left is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

